 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       AKLILU YOHANNES,                                          Case No. 2:17-CV-509-RSL
10
                             Plaintiff,                          ORDER GRANTING
11
                        v.                                       MOTION FOR JUDICIAL
12                                                               NOTICE
       OLYMPIC COLLECTION INC. et al.,
13
                             Defendants.
14
15          This matter comes before the Court on plaintiff Aklilu Yohannes’s “Motion for Judicial
16 Notice.” Dkt. #70. Plaintiff requests that the Court take judicial notice of the case file in a
17 lawsuit against him in the Snohomish County District Court. See Dkt. #70; Dkt. #70-1.
18
                                             BACKGROUND
19
            Plaintiff is a government employee who works for the Federal Aviation Administration.
20
     On March 1, 2006, a lawsuit was filed against plaintiff in Snohomish County District Court
21
     (“Snohomish Case”). A default judgment was entered against plaintiff on May 1, 2006. He
22
     brings this action against Olympic Collection Inc. (“OCI”), Farooq Ansari, Susan Cable and
23
     Norman L. Martin alleging inter alia violations of the Fair Debt Collection Practices Act,
24
     Washington’s Collection Agency Act, RCW 19.16 et seq., and Washington’s Consumer
25
     Protection Act, RCW 19.86 et seq.
26
27          Plaintiff first requested judicial notice of the docket for the Snohomish Case in his
28 Response to Defendants’ Motion to Dismiss. See Dkt. #22-1. That case file was sent for
     ORDER GRANTING PLAINTIFF’S MOTION
     FOR JUDICIAL NOTICE - 1
 1 destruction on May 11, 2016. Id. at 2. In this motion, plaintiff submits the following documents
 2 from the Snohomish Case for judicial notice, matching them to entries in the docket: (i) the
 3 Summons and Complaint, Dkt. #70-1 at 1, (ii) OCI’s “Motion and Certification for Default
 4 Judgment,” id. at 2, (iii) a “First Answer to Writ of Garnishment for Continuing Lien on
 5 Earnings” filed by The Boeing Company (“Boeing”), id. at 3-5, (iv) an “Application for Writ of
 6 Garnishment by Affidavit” filed by OCI, id. at 6-7, (v) a “Notice to Federal Government
 7 Garnishee Defendant,” id. at 8, (vi) a “Writ of Garnishment for Continuing Lien on Earnings,”
 8 id. at 9-11, (vii) a “First Answer to Writ of Garnishment for Continuing Lien on Earnings” filed
 9 by the Department of the Interior (“DOI”), id. at 12-14, and (viii) a “Release of Writ of
10 Garnishment,” id. at 15.
11
                                           LEGAL STANDARD
12
            The Court may take judicial notice of a fact that is not subject to reasonable dispute
13
     because it is generally known within the Court’s territorial jurisdiction, or “can be accurately
14
     and readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.
15
     Evid. 201(b). This may include undisputed matters of public record, such as documents on file
16
     in federal or state courts. Carlson v. Wells Fargo Bank, N.A., No. C15-0109JLR, 2015 WL
17
     2062394, at *4 (W.D. Wash. May 4, 2015) (citing Harris v. Cnty. of Orange, 682 F.3d 1126,
18
     1131–32 (9th Cir. 2012)).
19
20                                             DISCUSSION
21          The documents submitted by plaintiff are official state court records suitable for judicial
22 notice. Carlson, 2015 WL 2062394 at *4. Plaintiff has also provided additional evidence to
23 prove their authenticity. For example, the “Motion and Certification for Default Judgment”
24 bears a stamp from the Snohomish County District Court, Everett Division with a date of April
25 26, 2006. Dkt. #70-1 at 2. This corresponds to the date on which the motion was filed, according
26 to the Snohomish Case’s docket. Dkt. #22-1 at 1.
27
28
     ORDER GRANTING PLAINTIFF’S MOTION
     FOR JUDICIAL NOTICE - 2
 1          As plaintiff points out, these documents are already on the record under various filings,
 2 including his Amended Complaint, see Dkt. #32-2, and the Declaration of defendant Ansari in
 3 Support of Defendants’ Motion for Partial Summary Judgment, see Dkt. #50.1 Plaintiff claims
 4 that the documents “are not grouped together and properly distinguished from other records.”
 5 Dkt. #70 at 2. His motion for judicial notice therefore serves the purpose of identifying them
 6 separately. There is no motion pending, so it is unclear to what end plaintiff requests this notice.
 7 Regardless, the Court may take judicial notice of the fact that these documents were filed in the
 8 Snohomish Case and correspond to the entries on the docket in that case. See Coto Settlement v.
 9 Eisenberg, No. C08-125RSM, 2008 WL 4741732, at *3 (W.D. Wash. Oct. 24, 2008), aff’d, 593
10 F.3d 1031 (9th Cir. 2010) (citing Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001))
11 (“A court may take judicial notice of the existence of matters of public record, such as a prior
12 order or decision, but not the truth of the facts cited therein.”).
13
            For the foregoing reasons, plaintiff’s motion is GRANTED. The Court takes judicial
14
     notice of the existence of these records.
15
            DATED this 7th day of March, 2019.
16
17
18
                                                       A
                                                       Robert S. Lasnik
19
                                                       United States District Judge
20
21
22
23
24
25
26
27          1
          The declaration attached documents without appropriate redactions. See Dkt. #43. The
28 documents were re-filed with appropriate redactions. See Dkt. #50.
     ORDER GRANTING PLAINTIFF’S MOTION
     FOR JUDICIAL NOTICE - 3
